DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated October 17, 2022.
	Claims 1, 3-12, 14, and 18-20 have been amended.  Claims 2 and 13 are canceled.  Claims 1, 3-12, and 14-20 are pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: resource market system structured to access… in claim 5; resource distribution system is further structured to execute… in claim 5; market forecasting system structured to predict a forward market price… in claim 7; forward resource market system structured to execute…in claim 8; resource distribution system is further structured to determine at least one fleet outcome value…in claim 9; the resource distribution system is further structured to implement… in claim 10; the resource distribution system is further structured to… in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12, which are similar in scope, recite the following limitations:
determines an amount of energy required for each of the instrumented machines to service the energy consumption task requirement for each corresponding instrumented machine by observing at least one set of operations performed by the fleet of instrumented machines while receiving energy storage status data from at least one of the instrumented machines…
	wherein the expert system is continuously trained to adaptively improve utilization of renewable energy using energy usage data for the fleet of instrumented machines provided by the resource requirement system; and wherein the one or more high-speed processing devices enable the controller to automatically determine the required amounts of energy for each instrumented machine and rapidly direct delivery of energy.
Examiner has reviewed the selections provided by the Applicant as well as the specification and has not found support for these limitations.  For instance, Examiner does not find support for the high speed processing devices which enable the controller to rapidly direct delivery of energy.  Therefore, Applicant is reciting new matter in the independent claims.  
	
	Claims 3-11 and 14-20 are rejected for being dependent on claims 1 and 12.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s)1 and 12, which are similar in scope, recite(s)
	automatically determines an amount of energy required for each of the instrumented machines to service the energy consumption task requirement for each corresponding instrumented machine by observing at least one set of operations performed by the fleet of instrumented machines while receiving energy storage status data from at least one of the instrumented machines; wherein the resource distribution system, responsive to the determined amount of energy required for each of the instrumented machines to service the energy consumption task requirements for each corresponding instrumented machine provided by the resource requirement system; adaptively improve utilization of renewable energy using energy usage data for the fleet of instrumented machines provided by the resource requirement system; and automatically determine the required amounts of energy for each instrumented machine
	These steps are a mental process because they are steps that one could perform practically in the mind and/or with the aid of pencil and paper.  This is because they use observation and judgment to determine energy (by observing, for example, gauges) and adaptively improve utilization and determine required amounts of energy.  Each step above can be practically performed in the mind, where automatic steps are rules followed mentally.  For these reasons, the independent claims recite an abstract idea that is a mental process.
	Claim 1 recites the following additional elements:
A transaction-enabling system, comprising: a fleet of instrumented machines each having an energy consumption task requirement and at least one instrument that monitors and communicates energy storage status data for the instrumented machine wherein at least a subset of the fleet of instrumented machines each comprises a renewable energy capacity; and a controller, comprising one or more high-speed processing devices, that includes: a resource requirement system executed by one or more of the high-speed processing devices a resource distribution system executed by the one or more high-speed processing devices and comprising an expert system that includes one of a machine learning component, an artificial intelligence component, or a neural network; wherein the resource distribution system automatically directs a delivery of energy from an aggregated renewable energy capacity of the subset of the fleet of instrumented machines to other instrumented machines in the fleet wherein the resource distribution system further includes an expert system comprising at least one of a machine learning circuit, an artificial intelligence circuit, or a neural network trained by at least one of an operator, a data set, or a model ; wherein the expert system is continuously trained; wherein the one or more high-speed processing devices enable the controller to rapidly direct delivery of energy.
	Claim 12 recites the following additional elements:
	via a resource requirement system,
	training a resource distribution system, comprising an expert system that includes one of a machine learning component, an artificial intelligence component, or a neural network,
	automatically directing, via the resource distribution system a delivery of energy from an aggregated renewable energy capacity of the subset of the fleet of instrumented machines to other -instrumented machines in the fleet of instrumented machines to service the energy consumption task requirement
	Claims 1 and 12 do not recite a practical application of an abstract idea.  The additional elements listed above are computers or other machinery used in their ordinary capacity, such as the systems, circuits, and expert systems.  The elements of directing energy from a subset of a fleet of machines to other instrumented machines recite a field of use limitation because it is a general link of the abstract idea to a particular technological environment – here, instrumented machines that use energy and have energy directed amongst them.  Therefore, claims 1 and 12 do not recite additional elements that are a practical application of the abstract idea.
	Claims 3-11 and 14-20 further define the abstract idea and recite similar additional elements as recited in the independent claims.
	Therefore, claims 1, 3-12, and 14-20 are rejected under 35 USC 101.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 9-12, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders") in view of Kudo, US PGPUB 2019/0123561 A1 ("Kudo"), further in view of Henri et al., US PGPUB 2021/0004720 A1 ("Henri").
Per claims 1 and 12, which are similar in scope, Sanders teaches A transaction-enabling system, comprising: a fleet of instrumented machines each having an energy consumption task requirement and at least one instrument that monitors and communicates energy storage status data for the instrumented machine in par 0371: "The method from the previous paragraph may also include a configuration providing steps for calculating a site demand measurement, in a main load panel configuration, by identifying a minimum reading on the user site meter during a measurement period and may also in an another configuration also include steps for calculating a site demand measurement, in a main load panel configuration, by subtracting a maximum power dispatched from the grid side of a renewable energy site integration system from a minimum reading of the main load meter 01024."  Meters teach instrumented machines.  The user site meter is the individual in the fleet which the fleet overall is measured by the main load meter.
wherein at least a subset of the fleet of instrumented machines each comprises a renewable energy capacity (also is taught here a method) in par 0357: "The present invention is directed to a device the present invention is directed towards a system, method, and device for integrating distributed energy sources, energy storage, and balance of system components into a single device with systems and control for monitoring, measuring, and conserving power generated on the premise, the resale of power to a utility, power generated from distributed energy storage (e.g., batteries) and distributed energy sources (e.g., solar panels). Moreover, the device is minimally invasive, modular, and retains power-generating capacity, which is combined with load management and energy storage to provide energy at or near the point of consumption."  See also par 0363: "For the purpose of this disclosure, the term “site integration system” (Sunverge Site Integration System or “SIS”) should be understood to refer to one or more devices which measure and control the operation of power generating, power consuming, or power storage devices, or which measures and controls power supplied to one or more electrical circuits or other energy related network. Power generating devices may include, without limitation, renewable energy resources such as solar panels; household appliances such as refrigerators and stoves; climate control systems such as heating and air conditioning, and commercial or manufacturing devices, such as an automated assembly line. Power storage devices may include, without limitation, battery systems and capacitors which store and dispatch power."

 and a controller, comprising one or more high-speed processing devices, that includes: in pars 0524-0526 where computers and processing devices, and server farms and server clusters are taught, which teach one or more high-speed processing devices.  
 a resource requirement system executed by one or more of the high-speed processing devices and that automatically determines an amount of energy required for each of the instrumented machines to service the energy consumption task requirement for each corresponding instrumented machine by observing at least one set of operations performed by the fleet of instrumented machines in par 0374: "measuring a user site demand by reading one or more site loads; selecting an active mode corresponding to the requested mode of the highest priority program 02110; implementing the active mode of the highest priority program to coordinate one or more energy resources in one or more local events; housing an inverter in a common enclosure within the distributed energy resource energy storage apparatus; reacting to demand conditions to match the site demand measurement with an inverter power output 02112; controlling the inverter to dispatch the matching power output 02114; calculating one or more offset demand amounts associated with reducing one or more grid demand amounts 02116;"
while receiving energy storage status data from at least one of the instrumented machines; in par 0374: "managing one or more offset demand amounts related to one or more distributed energy resources 02130; charging one or more storage devices in a storage appliance from a renewable energy source charge controller, wherein the storage appliance and charge controller are integral to the distributed energy resource energy storage apparatus, and wherein charging the one or more storage devices continues until each of the one or more storage devices are fully charged, unless an amount of renewable energy power generated at the user site location is less than the required amount to charge the one or more storage devices, at which time the one or more storage devices receive power from the grid until fully charged 02006;"
and a resource distribution system executed by the one or more high-speed processing devices and comprising an expert system that includes one of a machine learning component, an artificial intelligence component, or a neural network in par 0431: "the value-optimizing computer implemented method is also provided wherein at least one of the one or more iterative processes is a machine learning process 16046. In another aspect of the embodiment the value-optimizing computer implemented method is provided wherein one or more machine iterative processes maximizes peak load reduction for one or more renewable energy DER-ES apparatus resources and in another configuration wherein at least one of the one or more DER-ES apparatus resources is a residential load 16048."
and wherein the one or more high-speed processing devices enable the controller to automatically determine the required amounts of energy for each instrumented machine and rapidly direct delivery of energy in par 0381: " In other aspects, the method may further include steps for coordinating one or more energy resource local events wherein a portion of the energy resource local events are associated with an electric vehicle energy resource 04010. In other aspects, steps for forward scheduling of one or more energy resource local events may be provided 04012. In other certain aspects, the one or more steps for providing one or more VPP orchestration methods includes at least one step for providing a load shaping service 04014. In other configurations, the load shaping service steps corresponds to one or more steps for providing event awareness services in an energy resources cloud 04016. In a further configuration, steps are provided wherein providing the virtual power plant orchestration includes iterative scheduling of one or more distributed demand sources that correspond to one or more energy services in an energy resources cloud 04018. In another configuration, the method further includes steps for providing one or more DER-ES collectively configured to behave as a single entity and as a micro-grid 04094. In other configurations, the method of providing one or more VPP orchestration in a network of one or more DER-ES apparatus behaves as a single entity but not as a micro-grid 04095. In other certain aspects, the VPP orchestration method behaves as a remotely controlled micro-grid by an energy cloud software application to form a remote community coordination model 04096. In other various aspects, the method further includes configurations for independent controlled remote community coordination model by devices dispatching power when the grid is down 04098."
Sanders does not teach wherein the resource distribution system, responsive to the determined amount of energy required for each of the instrumented machines to service the energy consumption task requirements for each corresponding instrumented machine provided by the resource requirement system,  automatically directs a delivery of energy from an aggregated renewable energy capacity of the subset of the fleet of instrumented machines to other instrumented machines in the fleet.
Kudo teaches techniques for sharing energy between energy storage apparatuses.  See abstract.  
Kudo teaches wherein the resource distribution system, responsive to the determined amount of energy required for each of the instrumented machines to service the energy consumption task requirements for each corresponding instrumented machine provided by the resource requirement system,  automatically directs a delivery of energy from an aggregated renewable energy capacity of the subset of the fleet of instrumented machines to other instrumented machines in the fleet in pars 0212-0214:  " FIG. 12 is a diagram showing an example of demand and supply adjustment information 220 of a plurality of secondary batteries managed by the control apparatus 200 of the present example embodiment. The demand and supply adjustment information 220 is stored in the storage device 210. The rated power output Bn (or, upper limit output and power output that can be provided) of each battery is registered in the attribute information 112 in advance. The rated power output Bn (including upper limit output and power output that can be provided) of each secondary battery is multiplied by the sharing information (in this example, sharing ratio An) allocated to each secondary battery to obtain a maximum value of a sharing power output Cn allocated to each secondary battery. Since a value of the shared power Dn of each secondary battery calculated by the calculation unit 104 differs according to a demand and supply adjustment amount indicated by the demand and supply adjustment information, the value is not shown here.

The communication unit 206 transmits the sharing ratio An calculated in step S205 to the energy storage apparatus 30 determined as the category C2 (second energy storage apparatus 30b) (step S211). In the second energy storage apparatus 30b of the category C2, the shared power Dn of the electric power is calculated using the demand and supply adjustment information received in step S201 and the sharing information received in step S211 (step S213). The calculation process is repeatedly executed every time the demand and supply adjustment information is received at the period T1. In the second energy storage apparatus 30b, the process of calculating the shared power Dn is performed at the period T1 on the basis of the sharing information and the demand and supply adjustment information using the same sharing information before the sharing information is received at the period T2. The charge and discharge control of the secondary battery of the energy storage apparatus 30 is performed at the period T0 on the basis of the calculated shared power Dn (step S215).
The communication unit 206 transmits the shared power Dn of the power calculated in step S207 to the energy storage apparatus 30 determined as the category C1 (first energy storage apparatus 30a) (step S217). The transmission process is executed at the period T1. In the first energy storage apparatus 30a of the category C1, the charge and discharge control of the secondary battery of the energy storage apparatus 30 is performed at the period T0 on the basis of the received shared power Dn (step S219)."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the renewable energy distribution and programming teaching of Sanders with the energy sharing teaching of Kudo because Kudo teaches the following:
… when pieces of information on all the secondary batteries under management cannot be received within the fixed time, it is not possible to generate a new aggregated secondary battery information relating to all the secondary batteries under management. Therefore, a problem that the power demand and supply adjustment for the secondary batteries under management cannot be performed accurately occurs.
Par 007.  Kudo's teaching would motivate one ordinarily skilled because one would want to accurately adjust power supply and demand on secondary batteries.  This would optimize the process to improve the performance of a secondary battery.  Par 008.  One would be motivated to solve this problem and optimize battery solutions and therefore modify Sanders with Kudo.  
Sanders does not teach wherein the resource distribution system further includes an expert system comprising at least one of a machine learning circuit, an artificial intelligence circuit, or a neural network trained by at least one of an operator, a data set, or a model; wherein the expert system is continuously trained to adaptively improve utilization of renewable energy using energy usage data for the fleet of instrumented machines provided by the resource requirement system.
Henri teaches techniques for using a trained machine learning model to control energy storage devices.  See abstract.
Henri teaches wherein the resource distribution system further includes an expert system comprising at least one of a machine learning circuit, an artificial intelligence circuit, or a neural network trained by at least one of an operator, a data set, or a model; wherein the expert system is continuously trained to adaptively improve utilization of renewable energy using energy usage data for the fleet of instrumented machines provided by the resource requirement system in par 082: "(1) A multi-agent shared machine learning system for energy storage devices, includes a centralized machine learning system, having one controller configured to train a machine learning model, and a plurality of agents, each agent having another controller. The controller for an agent is configured to receive a trained machine learning model from the machine learning system, record temporal data for a respective energy storage device, periodically transmit the temporal data to the machine learning system, perform a mode prediction for controlling the energy storage device using the trained machine learning model and the temporal data, and send a control signal to the energy storage device to operate in the predicted mode. The centralized machine learning system aggregates the temporal data transmitted by each agent and uses the aggregated temporal data to update the machine learning model." Updating the machine learning model teaches continuously trained.  Renewable energy is taught in par 025 (PV energy).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the renewable energy distribution and programming teaching of Sanders with the machine learning energy storage management teachings of Henri because Henri teaches in par 005 that by using five modes and using machine learning, the fluctuations in photovoltaic energy (PV) can be minimized and energy use optimized.  See also par 002.  Because one would want to minimize the effects of fluctuations of renewable energy on a system, one would be motivated to modify Sanders and Kudo with Henri.  
Per claim 3, Sanders, Kudo, and Henri teach the limitations of claim 1, above.  Sanders further teaches wherein adaptively improving utilization of renewable energy comprises improving a resource utilization or a resource performance in par 0414: "utilizing one or more predictive analytic algorithms to improve performance of distributed resources 12010; reading one or more site loads from one or more site meters wherein the site configuration is selected from one of a group consisting of a site with a main load panel only, a site with a main load panel plus a critical load panel, and a site with neither a load panel or a critical load panel 12014; managing one or more offset demand amounts related to one or more distributed energy resources 12016."
	Per claims 4 and 14, which are similar in scope, Sanders, Kudo, and Henri teach the limitations of claims 3 and 12, above.  Sanders further teaches the resource performance is one of a total consumption of one or more resources, an aggregate cost of operation of the fleet of instrumented machines, an aggregate output volume of the fleet of instrumented machines, an aggregate quantity of output for operation of the fleet of instrumented machines, and an aggregate quality of output for operation of the fleet of instrumented machines in par 0415: "further comprises steps for orchestrating one or more distributed resources to simultaneously serve site and grid needs in a virtual power plant to allow the one or more energy, storage, and electric vehicle resources and objects to behave as a single entity upon controls from a central server controlling the one or more DER-ES apparatus 12026."
Per claims 5 and 15, which are similar in scope, Sanders, Kudo, and Henri teach the limitations of claims 1 and 12, above.  Sanders further teaches comprising a resource market system structured to access an energy market, wherein the resource distribution system is further structured to execute an aggregated transaction on the energy market in par 0433: "In other aspects, the method further comprises steps for conducting at least one energy buy-low, sell-high transaction, wherein energy is purchased from a utility at a low price and stored in at least one of the one or more energy storage devices of the one or more DER-ES apparatus associated with one or more user sites, and wherein the available stored energy is sold back to the utility or a third party at a price higher than the low price by an amount greater than the transaction costs 16070."
Per claim 6, Sanders, Kudo, and Henri teach the limitations of claim 5, above.  Sanders further teaches wherein the aggregated transaction is based at least in part on the determined amount of energy for each of the instrumented machines to service the energy consumption task requirement or the renewable energy capacity in par 0433: "In other aspects, the method further comprises steps for selecting one or more methods to schedule time periods to sell locally stored and locally generated energy back to a utility power grid 16056; defining price points of power obtained from a utility power grid at which a user will discharge energy stored in the one or more energy storage devices of the one or more DER-ES apparatus 16058; defining a percentage of maximum capacity of stored energy in one or more of the energy storage devices of the one or more DER-ES apparatus that may be discharged in a single cycle 16060; correlating the price points of power with the percentage of maximum capacity of the one or more energy storage devices of the one or more DER-ES apparatus 16062; configuring the set of price points and maximum capacity percentages to store in the energy management system 16064; applying one or more preferences to the set of price points and maximum capacity percentages to make one or more selections 16066; and calculating the amount of available stored energy capacity by obtaining the product of the storage capacity and a price of power 16068."
Per claims 9 and 19, which are similar in scope, Sanders, Kudo, and Henri teach the limitations of claims 1 and 12, above.  Sanders further teaches the resource distribution system is further structured to determine at least one fleet outcome value, wherein the at least one fleet outcome values is at least one of: fleet output value, a fleet resource utilization value, a fleet resource performance value, or a fleet cost operation value in par 0400: "Continuing with FIGS. 8A-8C, the DER-ES apparatus may alternately be configured to comprise one or more mode selection modules to prioritize one or more programs associated with each one of the one or more DER-ES apparatus resources 08062. In another DER-ES apparatus configuration further comprises an autonomous sensing offset demand module to determine an offset demand amount according to one or more offset demand methods 08064. In another configuration, the apparatus further comprises an autonomous sensing offset demand assembly having one or more current transformers, one or more potential transformers, one or more analog inputs, and at least one analog protocol converter device, to make one or more site demand measurements, measure the total site load associated with the DER-ES apparatus, calculate an offset demand amount value according to one or more offset demand methods, and discharge the offset demand amount 08066."
and wherein the controller further comprises a continuous improvement system structured to adaptively improve the delivery of energy from the aggregated renewable energy capacity in response to the fleet outcome value in par 0402: " one or more predictive analytic software modules to improve performance of the one or more distributed resources 09019; a consumer web portal to view data related to one or more user sites associated with each one of the one or more networked DER-ES apparatus 09020; an Internet user interface including one or more application programming interfaces to link to one or more programs associated with one or more users of the one or more grid site management systems and one or more user site management system associated with the one or more gateway controllers 09022; one or more virtual power plant software modules to provide a best mix selection from demand and supply data simultaneously communicated by the user site and grid requirements of the one or more distributed resources 09024"  Renewable energy capacity is taught in par 0380: "automatically setting one or more distributed energy resource energy storage apparatus to charge one or more renewable energy storage devices 03004; monitoring a current state of storage and a current state of capacity reservations to identify whether a capacity reservation failure is present in the one or more renewable energy storage devices 03006; and overriding all programs and/or modes when capacity reservation failure is present in the one or more renewable energy storage devices 03008. In certain aspects, the method may further include steps for charging at least one of the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller 03010. In another configuration, the method of capacity reservation monitoring may alternately include further steps for charging at least one of the one or more renewable energy storage devices from the grid 03012. In another configuration, the method may variously include steps for charging the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller 03014; and minimally charging the one or more renewable energy storage devices from the grid, wherein charging the one or more renewable energy storage devices from the grid is only activated when attempts to charge the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller fail, after a minimum time period the renewable energy site integration system reverts to charging the one or more renewable energy storage devices from the renewable energy site integration system solar charge controller 03016."  Is also taught in par 0403.  
Per claim 10, Sanders, Kudo, and Henri teach the limitations of claim 9, above.  Sanders further teaches the resource distribution system is further structured to implement the improvement of allocation in delivery of the energy from the aggregated renewable energy capacity by adjusting the delivery of energy from individual instrumented machines of the at least a subset of the fleet of instrumented machines in par 0412: "an energy cloud software platform comprising one or more programs associated with one or more renewable energy resources 11064; one or more virtual power plant, load shaping service software modules to provide a best mix selection from demand and supply data simultaneously communicated by the user site and grid requirements of the one or more distributed resources 11066; an energy cloud controller 11066; and one or more networked, distributed energy resource energy storage (DER-ES) apparatus in communication with a remote energy cloud software platform, wherein each of the DER-ES apparatus is capable of local storage of locally generated renewable energy but acts together in a network as a single entity 11068."
Per claim 11, Sanders, Kudo, and Henri teach the limitations of claim 10, above.  Sanders further teaches wherein the resource distribution system is further structured to determine a resource transferability value between at least two instrumented machines of the fleet of instrumented machines, and to implement the improvement of allocation in delivery of energy from the aggregated renewable energy capacity by further adjusting the delivery of energy from the aggregated renewable energy capacity of the subset of the fleet of instrumented machines in response to the resource transferability value in par 0435: " In other various aspects, the method is provided wherein the one or more amounts of available stored energy and the one or more calculated battery cycle marginal costs of each of the one or more energy storage devices housed in the one or more DER-ES apparatus may be utilized to reduce local energy generation marginal cost wherein the local energy generation marginal cost of the one or more user sites each comprises a cost of fuel, a cost for variable maintenance, and a cost for increasing capacity of the one or more renewal energy generating arrays 16082. In further various aspects of the method are provided wherein at least one of the one or more energy storage devices is a rapid response energy storage device that regulates the amount of available stored energy in the rapid response energy storage device while charging and discharging 16084."
Per claim 16, Sanders, Kudo, and Henri teach the limitations of claim 15, above.  Sanders further teaches executing the aggregated transaction on the energy market further in response to the determined amount of the energy resource in par 0433: "wherein energy is purchased from a utility at a low price and stored in at least one of the one or more energy storage devices of the one or more DER-ES apparatus associated with one or more user sites, and wherein the available stored energy is sold back to the utility or a third party at a price higher than the low price by an amount greater than the transaction costs 16070."
Per claim 20, Sanders, Kudo, and Henri teach the limitations of claim 12, above.  Sanders further teaches determining a resource transferability value between at least two machines of the fleet of instrumented machines; and allocating the aggregated renewable resource capacity based on the resource transferability value in par 0374: "Another configuration of the embodiment in this paragraph may include steps for providing one or more distributed energy resource energy storage apparatus each having a housing at each of the one or more site meters at a site location, each distributed energy resource energy storage apparatus further having one or more energy storage devices in an intelligent energy storage compartment, one or more inverters, one or more charge controllers, one or more gateway controllers, a common DC bus, and an integrated, engineered power and signal processing system 01054; automatically setting one or more distributed energy resource energy storage apparatus to charge one or more renewable energy storage devices 01056; providing one or more gateway controllers having one or more programs controlling one or more distributed energy resources associated with a user site 01058; automatically polling each of the one or more programs for a requested mode at a reporting interval 01060; assigning a ranking identifier to the requested mode of each of the one or more programs 01062; determining a highest priority set of programs from among the requested mode of each of the one or more program 01064; measuring a user site demand by reading one or more site loads 01066; selecting an active mode corresponding to the requested mode of the highest priority program 01068;"
	Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders") in view of Kudo, US PGPUB 2019/0123561 A1 ("Kudo"), further in view of Henri et al., US PGPUB 2021/0004720 A1 ("Henri"), further in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti").
Per claims 7 and 17, which are similar in scope, Sanders, Kudo, and Henri teach the limitations of claims 5 and 12, above.  Sanders does not teach a market forecasting system structured to predict a forward market price of energy on a forward energy market.
Bharti teaches a system for evaluating energy suppliers from a set of energy suppliers to meet demand for a distribution grid, including determining winning bids for energy.  See Abstract.
Bharti teaches a market forecasting system structured to predict a forward market price of energy on a forward energy market. In par 047: "FIG. 6 depicts a flow diagram showing a method of controlling a distribution grid, with reference to FIG. 2. At S1, supplier data 36 is collected and stored each time a supplier makes a bid for an outstanding offer to supply energy. Profile information is also determined, which generally includes how a supplier will react to changes in block size and price. For example, this will help determine what will happen when a required block of energy is increased from 5 MW to 10 MW, i.e., how will the supplier respond with a change in price. The profile may indicate that the supplier likes to bid $4 for a 5 MW block and $3.75 for a 10 MW block and never bids for blocks below 5 MW and over 10 MW blocks." 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the predict a forward market price of energy teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.

One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
	Per claims 8 and 18, which are similar in scope, Sanders, Kudo, Henri and Bharti teach the limitations of claims 7 and 17, above.  Sanders does not teach a forward resource market system structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for each of the instrumented machines to service the energy consumption task requirement, the renewable energy capacity, or the predicted forward market price of energy. 
	Bharti teaches a forward resource market system structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for each of the instrumented machines to service the energy consumption task requirement, the renewable energy capacity, or the predicted forward market price of energy In par 047: "At S2, offer details are inputted into the system, e.g., a spot contract for 10 MW is needed for a particular time. At S3, a BVI is calculated for each user. At S4, a complete set of predictor variables are determined and a profile table is built for each supplier. Next, at S5, each supplier is ranked based on the probability of supplying a winning bid for the offer 30. At S6, modeling changes may be applied in the predictor variables to alter the probability. This may for example be done through a user interface 40 in which the user is able to manually weight predictor variables according to a given scenario. At S7, the confidence score is calculated."
	In par 048: "At S8, the confidence score are used to determine a strategy for selecting suppliers to meet the particular demand needs. For example, if 10 MW shortage is projected, the distribution strategy and grid controller 42 may determine that three suppliers should be engaged to meet the need in which supplier 1 provides a 2 MW block, supplier 2 provides a 3 MW block and supplier 3 provides a 5 MW block. At S9, the selected suppliers are engaged to provide the energy by the distribution strategy and grid controller 42."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the transacting energy teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.

One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
	Therefore, claims 1, 3-12, and 14-20 are rejected under 35 USC 103.  
Response to arguments
Double Patenting
Double patenting is withdrawn based on amendment and further search.
35 USC 101
Examiner has read Applicant's arguments but found them unpersuasive.  Applicant argues on pages 14-15 that a mental process is not possible because the steps cannot practically be performed in the human mind.  Applicant recites SRI Int'l but this case is not persuasive because Applicant's claims are broad and not rooted in technology.  Applicant's technology encompasses anything which teaches instrumented machines, systems, processors, which could be nearly any electronic device with a battery indicator (a handheld phone).  One could observe the machines and make determinations (allocations) as to their energy use.  Therefore, these claims recite an abstract idea that is a mental process.  
	On page 16 applicant argues that the human mind cannot observe something as well as a "high speed processing device" can.  Examiner agrees, and that is why the device is an additional element and is analyzed as such.  Examiner does think that a person can mentally observe an "entire" fleet of machines by looking at multiple instrument readings at the same time.  The transfer of energy is another additional element.  The expert systems are an additional element.  These arguments were written alongside the amendments so they are not pertinent to the above rejection, but the previous rejection.  
	Applicant's claims are not similar to calculating an absolute position for GPS, Applicant has not shown a technological improvement to technology.   Applicant's claims are not similar to a specific data encryption method because Applicant's claims pertain to determining and improving (through decisions) energy usage.  Nor are the claims similar to rendering a halftone image against a blue noise mask, for the reasons above.  Instead, Applicant's claims are very similar to the claims of Electric Power Group where energy usage is calculated and an output is performed.  Applicant's arguments for prong 1 have been substantially addressed.  
	Per prong 2 on pages 17-19, Applicant argues that this is an improvement to the technical field of transactions.  However, this is not a technical field as it is also understood to be an abstract idea.  Examiner has reviewed the paragraphs cited for improvements but they broadly discuss technology in a way that one ordinarily skilled in the art would not recognize as an improvement to technology.  Applicant instead, while describing high speed processing devices (which could encompass an iPhone, as an iPhone processes data at high speeds), only describes them being used in an applied manner, in their ordinary capacity.  So Applicant's arguments actually support there being no practical application.  
	Per 2B on pages 19-20, Examiner did not conclude that elements were well-understood, routine and conventional.  Per the MPEP, the rationale of prong 2 was carried over.  Applicant's arguments would require the examiner to use well-understood, routine, and conventional.  Therefore, this is unpersuasive and by carrying over the logic of prong 2, Applicant has not recited significantly more.
	Therefore, the 101 rejection is maintained.
35 USC 103
	Applicant first attempts to reduce Sanders' teachings to a certain device while failing to realize that Applicant uses broad terms such as system to describe Applicant's elements.  Sanders more specific teachings teach Applicant's broad teachings in many aspects.  
	Applicant then argues the amended limitations on pages 22-25 and these limitations are taught by new art which was found in further search and consideration.  This renders the arguments moot as the combination of Sanders, Kudo, and Henri render the claims obvious.  Therefore, the prior art rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689